Specially Used for Employment Agreement Serial No.: 23-01-03

 

 

Employment Agreement

 



 

Name of Party A (Employer): Harbin Dongxing Energy Saving Technical Service Co.,
Ltd.

Address of the Company: No.183 Daxin Street, Daowai District, Harbin

Legal Person: ZHANG Deling

Main Executive: CHENG Zhao

Name of Party B (Employee): GUO Ying

Home Address: Xinyuan Community, Huanghe Road, Nangang District

 

ID Card No.: 230224197301050041

 

 

10020746 1511 01 00009

 

 

Made by Harbin Human Resources and Social Security Bureau Specially Used for
Employment Agreement

 



 1 

 

 

Notes

1. 23 in the upper right of the cover page stands for Heilongjiang Province; 01
stands for Harbin City, and the last number stands for district or county
(city).

2. Regarding the 19 numbers below the cover page, 1st to 8th numbers stand for
endowment insurance code; 9th to 12th numbers stand for the year and month when
this agreement was signed; 13th to 14th numbers stand for the period of the
agreement; 15th to 19th numbers stand for signing order.

For example: an agreement was signed in January 2008 and 9th to 12th numbers
should be 0801; agreement period is one year; 13th to 14th numbers should be
filed with 01. If the period agreement is unfixed, they should be filed with 90.
If the period is defined by the length of work, they should be filed with 00.

3. The first number of 15th to 19th numbers: mark * when signed with a rural
migrant worker; mark # when signed with a person outside the city; mark 0 when
signed with a person within the city and district; 16th to 19th numbers should
be filled by the employer.

Notice for Signing This Employment Agreement

1. The content of this agreement should be read carefully when both parties sign
the agreement. Once it is signed, it will take effect and both parties should
perform in all respects.

2. The employer should execute rules, regulations and decisions of major issues
directly concerning the benefit of the employee and frankly inform of her
obligations.

3. When the employer recruits the employee, the employer shouldn’t detain the ID
card or other effective credentials of the employee and shouldn’t ask the
employee for guarantee or charge money in any other names.

4 Once signed, both parties shouldn’t alter the content of the agreement without
authorization.

5. Each party holds one copy of the agreement. Party A is not allowed to keep
the agreement on behalf of party B. The agreement should be saved for two years
after it being terminated.

6. If Party B recruited by Party is still under an agreement with other
employers, Party B should tell the truth whether it would make a loss to her
former employer and carry out a written commitment that if it might make a loss
to her former employer, Party A has rights not to recruit her.

7. The agreement has to be signed by Party B in person.

 

 

 2 

 

Specially Used for Employment Agreement

Pursuant to Labor Law of People’s Republic of China, Labor Contract Law of
People’ Republic of China and other laws, rules and regulations, both parties
agree to sign this employment agreement and abide by all terms under this
agreement on the basis of equity, free will, consensus, honesty and credibility.

 

I Agreement Period

Item 1 Both parties choose the first form as the period of this agreement:

1. Fixed period: the period of this agreement is one year from November 10, 2015
to November 9, 2016 including probationary period of zero (month and day).

2. Unfixed period: from _________ till legal or stipulated terminative
conditions by the agreement appear.

3. The period defined by the time of finishing certain task. From _________ till
it terminates when the task is fulfilled.

 

II Work Content and Work Place

Item 2 According to Party A’s work demands, Party B agrees to take the position
of Accountant. Both parties agree that the position can be changeable.

 

Item 3 Party B should fulfill designated work timely according to Party A’s
demands and research the stipulated quality standard.

 

Item 4 Party B agrees to conduct work at the work place, No.26 Hengshan Road,
Nangang District, Harbin, arranged by Party A.

 

III Work Time, Leisure Time and Holidays

Item 5 Party B follows 8 hours of service per day.

1. The standard work time is implemented. Party A arranges with Party B to work
8 hours or less per day and average work time of a week should be below 40
hours. For work demands, the work time can be extended within one hour a day
after Party A negotiate with the labor union and Party B. If there are
particular causes to extend work time, under the condition of ensuring Party B’s
physical health, the work time can be extended within 3 hours and average
extended time per week should be below 36 hours.

2 The method of calculating comprehensive work time is carried out. Average work
time per day should be below 8 hours and average work time per week should be
below 40 hours.

3 Variable work time is conducted. Party B arranges her work time and leisure
time by herself.

 

Item 6 If Party A extends Party B’s work time, Party A should pay for overtime
work.

 

 3 

 

Item 7 Party B enjoys all rights of leisure time and holidays stipulated by the
state during the agreement period and Party A should make sure that Party B has
at least one day off per week.

 

IV Work Protection and Conditions

Item 8 Party A should strictly execute laws, rules and regulations related to
labor protection by the state and the local, provide Party B with necessary
labor conditions and instrument, build up a sound manufacturing processes and
make operation specification, work norms, system and standard of labor security
and health.

 

Item 9 If Party B engages in some work which might result in occupational
disease, Party A should arrange occupational physical check for the employee
before she taking up the position and being out of it in accordance with
national regulations. During the agreement period, Party B should be physically
checked regularly.

 

Item 10 Party A is obliged to conduct education and training concerning
occupational ethics, business technology, labor security and health, related
rules and regulations for Party B.

 

Item 11 Party B is entitled to refuse Party A’s illegitimate command, to
criticize and to report to the authorities about Party A’s ignorance of Party
B’s security and health.

 

V Work Payment

Item 12 The payment in probationary period shouldn’t be below 80% of the payment
stipulated in Item 13 hereof and the minimum payment of the city which the work
place is in.

 

Item 13 After Party B fulfills the probationary period, Party A should make sure
that Party B is paid in the first form according to payment system of the
company:

1 Paid by hours. The payment paid to Party B includes salary per month, that is,
1500 per month. If the payment system of Party A or Party B’s position changes,
the payment will be conducted according to the new system.

2 Paid by quantity of work. Party A should lay out scientific, reasonable work
quantitative standard ___ yuan per unit.

3 Other payment forms. Please see specific stipulation in Item 44.

 

Item 14 Party A should pay Party B with legal currency in the 10th day of each
month. Embezzlement and defaulting are not allowed.

 

Item 15 If Party A requires Party B to extend her work time, Party A should pay
Party B more than 150% of her salary; if Party A requires Party B to work in
holidays without arrangement to defer them, Party A should pay Party B more than
200% of her salary.

 

 4 

 

Item 16 If there is a stop of working and manufacturing not caused by the
employee within one payment period, the employer should pay the employee
according to the standard stipulated in employment contract. If more than a
payment period, and the employee provides normal work, the payment Party A pays
Party B shouldn’t be less than the local minimum payment standard; if the
employee doesn’t provide normal work, it should be done pursuant to related
national rules.

 

Item 17 If Party A extends Party B’s work time, Party A should pay for the
overtime work.

 

Item 18 During the period of Party B enjoying holidays, home leaves, funeral
leaves, etc., according to the law, Party A should pay Party B salary according
to the standards of related national and local rules or stipulation in
employment agreement.

 

VI Social Insurance and Welfare

Item 19 Party A should pay for Party B’s basic endowment insurance, basic health
insurance, unemployment insurance, employment injury insurance and maternity
insurance; personal payment of social insurance should be deducted by Party A
from Party B’s salary. When both parties terminate the agreement, Party A should
handle the transfer procedures of Party B’s archive and social insurance.

 

Item 20 If Party B is ill or injures not caused by work, her medical treatment
should follow related national and local rules and regulations.

 

Item 21 If Party B injures at work, her treatment should follow related national
and local rules and regulations.

 

Item 22 All kinds of treatment Party B enjoys in period of pregnancy, bearing,
lactation, etc. should follow related rules and regulations.

 

Item 23 Party A provides Party B with following welfare: N/A

 

VII Work Discipline, Rules and Regulations

Item 24 Party A should show Party B all rules and regulations set out by Party
A.

 

Item 25 Party B should strictly abide by rules and regulations set out by Party
A, fulfill work task, improve occupational skills, exercise work security and
health regulations, and respect work discipline and ethnics.

 

Item 26 If Party B breaks the work discipline, Party A gives her administrative
handling and punishment till both parties terminate the agreement.

 

VIII The Change, Termination and Renewal of the Employment Agreement

Item 27 If some major changes of objective conditions which the agreement is

 5 

 

signed on the basis of happen and result in unfulfillment of the agreement, some
content hereof can be changed when both parties negotiate and agree.

 

Item 28 The agreement can be terminated when both parties negotiate and agree.

 

Item 29 If Party B has one of following behaviors, Party A can terminate the
agreement.

1. Party B turns up to be unqualified to the position in probationary period.
The qualification of recruitment is N/A;

2. Party B violently breaks work discipline or rules and regulations set out by
Party A;

3. Party B conducts gross neglect of duty, plays favoritism, commits
irregularities and causes Party A to bear major loss;

4. Party B establishes employment relationship with other companies at the same
time and violently influences Party A’s work task or refuse to correct when
Party A points it out;

5. Party B makes Party A establish and change the employment agreement on the
breach of Party A’s real meaning in fraudulent means;

6. Party B is still subject to criminal prosecution under the law.

 

Item 30 Party A can terminate the agreement, if one of the following conditions
occurs. But Party A should inform Party B in written form 30 days ahead of time
or pay Party B one-month salary.

1. When Party B is ill or injures not caused by work, and the period of her
medical treatment is fulfilled, Party B can’t take her former position or the
other position further arranged by Party A;

2. Party B is no longer qualified to the job and still can’t after training or
adjustment of position;

3. Both parties can’t come to consensus on the change of the agreement according
to the regulation in Item 27 hereof.

 

Item 31 During the statutory reorganization when Party A is close to bankruptcy
or severe difficulty in manufacturing and operating (the definition set out by
local government), Party A can terminate the agreement after stating conditions
to work union or whole employees, listening to their advice and reporting to
labor security administration.

 

Item 32 If Party B has one of the following conditions, Party A shouldn’t
terminate the agreement pursuant to Item 30 and 31 hereof.

1. If Party B engages in work which can cause occupational disease, she doesn’t
take occupational physical check before leaving, or she is a suspended patient
of occupational disease still under diagnosis or medical observe period;

2. The level of suffering occupational disease or injury at work researches the
standard of not terminating employment agreement;

3. Be ill or injured at work, or within medical treatment period;

 6 

 

4. Within period of pregnancy, bearing and lactation of female employees;

5. Continuously work for Party A for 15 years and only less than 5 years left
towards legal retirement age;

6. Take the position of collective negotiating representative and be executing
the duty;

7. Other conditions conform to rules and regulations.

 

Item 33 If one of the following conditions occurs, Party B can terminate the
agreement at any time. Meanwhile Party A should pay Party B corresponding salary
and social insurance.

1. The employer doesn’t provide work security and conditions according to the
agreement;

2. The employer doesn’t fully pay salary on time;

3. The employer doesn’t pay social insurance for the employee under the law;

4. The rules and regulations of the employer breach the laws and regulations and
damage the benefit of the employee;

5. The employer causes the ineffectiveness of the employment agreement as Item
26 of Labor Contract of People’s Republic of China stipulated;

6. Other conditions that employee can terminate the agreement under the laws,
administrative rules and regulations.

 

Item 34 If Party B wants to terminate the agreement, she should inform Party A
in written form 30 days ahead of time.

 

Item 35 When the agreement is expired, it will be terminated. The agreement can
be renewed after both parties negotiate and agree to do so.

 

Item 36 After the fulfillment of the agreement, Party A should timely sign or
renew the agreement if both parties are still in the employment relation. Party
A should sign an unfixed period employment agreement with Party B, if Party B
conforms to the conditions for the unfixed period agreement.

 

Item 37 When an unfixed period employment agreement is signed and legal
terminating conditions or the following terminating conditions agreed by both
parties occur, the agreement should be terminated.

N/A

 

IX Economic Compensation

Item 38 Party A doesn’t follow the stipulations of the agreement or national
rules to pay the employee full salary and to arrange overtime work without
payment. Party A has to pay all salary to Party B within stipulated time and is
required to pay 50%-100% of payable amount as compensation.

 

Item 39 If Party A terminates the agreement, Party A should pay Party B economic
compensation pursuant to Item 47 of Labor Contract of People’s Republic of China

 7 

 

except for stipulated conditions in Item 29 hereof.

 

Item 40 If Party B terminates the agreement in the breach of rules or
stipulations hereof, Party B should compensate Party A for following losses:

1. The training fee and recruiting fee paid by Party A;

2. Direct economic loss on manufacturing, operating and working;

3. Other compensation fees agreed hereof.

 

X Responsibility for the Breach of the Agreement

Item 41 When one of both parties breaches the agreement, he or she should take
the obligation of the breach.

 

XI Other Issues Agreed by Both Parties

Item 42 N/A

 

XII Resolution for Labor Dispute

Item 43 The employee can submit labor dispute to labor dispute arbitration
commission of the company. If the employee refuses to arbitrate or gains
unsuccessful arbitration, the employee can apply for arbitration to labor
dispute arbitration commission within one year since the labor dispute happens.
The employee can directly apply for arbitration to labor dispute arbitration
commission. If the employee is not satisfied with the arbitration, the employee
can file a suit to the court.

 

XIII Others

Item 44 The following specific agreement, rules and regulations should be an
attachment to this agreement and enjoy equally legal binding effect.

 

Item 45 Both parties can solve the uncovered issues through negotiation; those
which are not in accordance with related stipulation of future national laws,
rules and regulations should be executed pursuant to the related stipulation.

 

Item 46 The agreement is written in duplicate and each party holds one.

 

Item 47 Party B makes sure the following address is mailing address for files
and documents related to labor relation management. If changed, Party B should
inform Party A in written form.

 

Copy of Guo Ying’s ID Card

Name: Guo Ying

Gander: Female Ethnicity: Han

Date of Birth: January 5, 1973

Address: Room 501, Unit 2, Building 4, Huanghe Lvyuan Residential Area B, No.99
Huanghe Road, Nangang District, Harbin

ID Card No.: 230224197301050041

 8 

 

 

Issued Authority: Nangang Branch, Harbin Police Department

Valid Period: January 24, 2013 - January 24, 2033

 

 

 

 

Party A: Harbin Dongxing Energy Saving Technical Co., Ltd. (Seal)

 

Legal Person (Authorized Agent): /s/ Zhang Deling (Seal)

Main Person in Charge:

 

November 10, 2015

 

 

 

 

 

 

Party B: /s/ Guo Ying (Signature)

 

November 10, 2015

 

 

 

 

 

 

Record-Filing Authority: Specific Seal for Employment Agreement Record-Filling
of Harbin Human Resources and Social Security Bureau (Seal)

Record-Filing Officer: Zhang Yuhua (Seal)

 

November 11, 2015

 

 

 

 

(The agreement should be saved by Party A for at least two years since the day
of it being terminated.)

Printing Date: March 2, 2016

 



 9 

 